  Case 19-00129       Doc 27    Filed 08/23/19 Entered 08/23/19 14:56:38            Desc Main
                                  Document     Page 1 of 5


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                     )        Case No. 17-04034
                                           )
JASON LEWIS ZILBERBRAND,                   )        Chapter 7
                                           )
        Debtor,                            )        Honorable A. Benjamin Goldgar
___________________________________ )
ILENE F. GOLDSTEIN, not individually, )
but as chapter 7 Trustee for the Estate of )
Jason Lewis Zilberbrand,                   )
                                           )
               Plaintiff,                  )
                                           )
v.                                         )        Adv No. 19-ap-00129
                                           )
JASON LEWIS ZILBERBRAND,                   )
                                           )
               Defendant.                  )

                                    NOTICE OF MOTION

TO:      SEE ATTACHED SERVICE LIST

        PLEASE TAKE NOTICE that on August 28, 2019 at 9:30 a.m., we will appear before
the Honorable A. Benjamin Goldgar, Bankruptcy Judge, at the United States Bankruptcy Court
for the Northern District of Illinois, 219 S. Dearborn Street, Room 642, or before any other Judge
who may be sitting in his place and stead and present our Motion For Leave to File Answer
Instanter, a copy of which is attached hereto and served upon you herewith.

                                             By: /s/Jeffrey C. Dan
                                                    Crane, Simon, Clar & Dan
                                                    135 S. LaSalle, #3705
                                                    Chicago, IL 60603
                                                    (312) 641-6777

                                CERTIFICATE OF SERVICE

       The undersigned, being first duly sworn on oath deposes and states that he caused a copy
of the foregoing Notice and attached Motion to be served electronically through the Court’s
Electronic Registration on all parties listed on the attached Service List, on the 23rd day of
August, 2019.

                                                            /s/Jeffrey C. Dan
 Case 19-00129      Doc 27   Filed 08/23/19 Entered 08/23/19 14:56:38   Desc Main
                               Document     Page 2 of 5


                                   SERVICE LIST

Ilene F. Goldstein
c/o Paul M. Bauch
Lakelaw
53 W. Jackson St., #1115
Chicago, IL 60604
pbauch@lakelaw.com
  Case 19-00129       Doc 27    Filed 08/23/19 Entered 08/23/19 14:56:38           Desc Main
                                  Document     Page 3 of 5



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                     )        Case No. 17-04034
                                           )
JASON LEWIS ZILBERBRAND,                   )        Chapter 7
                                           )
        Debtor,                            )        Honorable A. Benjamin Goldgar
___________________________________ )
ILENE F. GOLDSTEIN, not individually, )
but as chapter 7 Trustee for the Estate of )
Jason Lewis Zilberbrand,                   )
                                           )
               Plaintiff,                  )
                                           )
v.                                         )        Adv No. 19-ap-00129
                                           )
JASON LEWIS ZILBERBRAND,                   )
                                           )
               Defendant.                  )

                 MOTION FOR LEAVE TO FILE ANSWER INSTANTER

         JASON ZILBERBRAND, Defendant herein, by and through his attorneys, for his Motion

for Leave to File Answer Instanter, hereby states as follows:

         1.    On March 12, 2019, the Trustee, Ilene F. Goldstein, filed her Complaint to

Revoke Discharge.

         2.    On May 24, 2019, the Defendant filed his Motion to Dismiss the adversary case.

         3.    This Court entered a briefing schedule on the Motion to Dismiss which called for

a ruling on July 31, 2019.

         4.    On July 18, 2019 the Court denied the Motion to Dismiss.

         5.    When the attorney for the Defendant received the Court’s ruling on July 19, 2019,

he was engaged in preparation for a trial in front of Judge Schmetterer, which began on July 23,
  Case 19-00129       Doc 27      Filed 08/23/19 Entered 08/23/19 14:56:38             Desc Main
                                    Document     Page 4 of 5


2019 and was completed on August 1, 2019 with written closing arguments, findings of fact and

conclusions of law to be prepared by the parties and to be submitted on August 16, 2019.

       6.      In the midst of preparation for the other trial, the date for filing the Answer by the

Defendant was inadvertently not docketed and the Answer was not filed timely.

       7.      The Defendant has prepared his Answer to the Complaint filed by the Trustee.

       8.      By this Motion, the Defendant seeks leave to file the Answer instanter.

       9.      There is no prejudice to the Trustee by allowing the Defendant an extension of

time to file the Answer instanter.

       10.     The Defendant has a meritorious defense to the Complaint, as the Motion to

Dismiss laid out, the issues raised in the Complaint and specifically the testimony that is referred

to in the Complaint were previously testified to and addressed at the trial on the Motion to

Dismiss that was heard in the Bankruptcy Case, with the Court denying that Motion to Dismiss.

       11.     Courts prefer not to decide cases by default due to the strong policy to decide

cases on the merits. In re Diaz, 330 B.R. 875, 879 (Bankr. M.D.Ga. 2005), citing Tires & Terms

of Columbus, Inc., 262 B.R. 885, 888 (Bankr. M.D.Ga. 2000) (citing Gulf Coast Fans, Inc. v.

Midwest Electronics Importers, Inc., 740 F.2d 1499 (11th Cir. 1984)). See also Sun v. Board of

Trustees of the University of Illinois, 473 F.3d 799, 811 (7th Cir. 2007) which held that the 7th

Circuit has a well established policy of deciding cases on the merits rather than by default and

default is unduly harsh and should only be used in extreme circumstances.

       12.     The Defendant has been vigorously defending this case through the Bankruptcy

Case and with the Motion to Dismiss filed in this adversary. He should be entitled to present his

defense to this action on the merits.
  Case 19-00129       Doc 27     Filed 08/23/19 Entered 08/23/19 14:56:38          Desc Main
                                   Document     Page 5 of 5


       WHEREFORE, JASON ZILBERBRAND, Defendant herein, respectfully requests this

Court enter an Order granting the Defendant leave to file his Answer instanter and for such other

and further relief as this Court deems just and appropriate.

                                              Respectfully submitted,

                                              JASON LEWIS ZILBERBRAND


                                              By: /s/Jeffrey C. Dan
                                                      One of His Attorneys



DEBTOR/DEFENDANT’S COUNSEL:
Jeffrey C. Dan
(Atty. No. 06242750)
CRANE, SIMON, CLAR & DAN
135 S. LaSalle, #3705
Chicago, IL 60603
(312) 641-6777
jdan@cranesimon.com
